Citation Nr: 1610845	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  13-13 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for intervertebral disc syndrome of the cervical and thoracolumbar spines.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for a gynecological disorder, including abnormal pap smear and status-post hysterectomy.

5.  Entitlement to service connection for a gastrointestinal disorder.

6.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

7.  Entitlement to service connection for multiple sclerosis.

8.  Entitlement to service connection for a disorder manifested by tics of the arms and legs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The appellant had active service from June 27, 1974 to September 6, 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issues of entitlement to service connection for a gynecological disorder, migraine headaches, intervertebral disc syndrome of the cervical and thoracolumbar spines, multiple sclerosis, a disorder manifested by tics of the arms and legs, and peripheral neuropathy of the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A skin disorder was not manifest in service and is not attributable to service.

2.  A gastrointestinal disorder was not manifest in service and is not attributable to service.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  A gastrointestinal disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in July 2009, to the appellant.  This letter explained the evidence necessary to substantiate the appellant's claims for service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed her of her and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the appellant's available service treatment records, reports of post-service treatment, and the appellant's own statements in support of her claims.  The appellant was also afforded a VA examination responsive to the claims for service connection of a skin disorder and a gastrointestinal disorder.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board also observes that the undersigned VLJ, at the Veteran's October 2015 hearing, explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the appellant's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the appellant's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The appellant does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Skin Disorder

The appellant claims that she has a skin disorder, described as neck rash and pain, related to her active service.  

The Board acknowledges that the appellant's service treatment records reflect complaints of a neck rash in July 1974, which was diagnosed as tinea versicolor; Selsun shampoo and Tinactin were prescribed.  An August 1974 treatment note reflects that the Veteran's neck rash was improving.  

However, based on the evidence of record, the appellant's claim of service connection for a skin disorder must be denied.

The weight of the evidence reflects that the appellant does not have a skin disorder related to her service.  The Board observes that the May 2010 VA examination report reflects that the appellant does not currently have a skin disorder and that there was no skin pathology upon evaluation.  Moreover, the appellant has not provided any medical evidence of treatment, complaints, or diagnoses related to any skin disorder in the years since service.  In the absence of disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this regard, the Board notes that the appellant's post-service VA and private treatment records do not show that any relevant pathology was reported.  Her silence as to pathology of the skin, when otherwise reporting a complete medical history, constitutes negative evidence.  Forshey v. Principi, 284 F.3d 1335 (2002).  As such, the Board finds that the Veteran's report of on-going problems to be inconsistent with the record and not credible.

Here, the appellant's statements must be balanced against the other evidence of record, which does not show a current skin disorder.  In addition, the evidence of record fails to show that any claimed disorder is related to service.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has noted that in order for a veteran to qualify for entitlement to compensation under those statutes, he or she must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To the extent that there are lay statements asserting that the appellant has a skin disorder, related to an in-service injury or illness, the Board finds that the probative value of the general lay assertions are outweighed by the medical evidence of record which does not show any skin pathology or disease.  Moreover, nothing suggests a relationship between her service and the claimed skin disorder.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

To the extent that the appellant reports neck pain related to the cervical spine, the Board observes that the appellant's claim for a cervical spine disorder is included in her claim for intervertebral disc disease, and is being remanded.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of a skin disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R   § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Gastrointestinal Disorder

The weight of the evidence also reflects that the appellant's claimed gastrointestinal disorder is unrelated to her service.  

There is little probative evidence that the appellant's claimed gastrointestinal disorder is related to her service.  None of the post-service treatment records reflect complaints, treatment, or diagnoses of a gastrointestinal disorder prior to 2002.  In this regard, the Board observes that an August 2002 private medical record from Tanner Medical Center reflects that the appellant was treated for a suspected bowel obstruction, found to be high impaction, relieved by an enema; a high fiber diet was recommended.  The record indicates that the appellant denied a history of chronic gastrointestinal problems.  An October 2002 record reflects that the appellant's bowel problems were resolved.  She was treated again in February 2005 and October 2007 for acute viral gastroenteritis; symptoms included nausea, vomiting, diarrhea, and severe abdominal pain.  Nonetheless, the Board points out that the appellant did not report a history of abdominal pain in service, or otherwise assert that her symptoms were related to her active service; to the contrary, the appellant denied any chronic gastrointestinal symptoms or disorders.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997).  Her silence as to inservice onset, when otherwise reporting a complete medical history, constitutes negative evidence.  See Forshey, supra.  As such, the Board finds that the Veteran's report of on-going problems since service to be inconsistent with the record and not credible.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  

As noted by the Federal Circuit, the Department must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to. Waters v. Shinseki, 601 F.3d 1274 (2010).  The Board has considered the appellant's statements and hearing testimony.  However, the Veteran's statements are less credible than the initial reports for treatment and are insufficient to establish a nexus to her service.  

The Board notes that, although post-service treatment records confirm the appellant's assertions of treatment for a gastrointestinal disorder in the years since service, the record also reflects that the appellant did not associate her gastrointestinal disorder to her active service until she filed a claim for service connection in 2009, nearly 25 years after her discharge from service.  Additionally, the appellant's treatment records reflect that her post-service gastrointestinal complaints were acute, and that the appellant, when giving her history in August 2002, denied any chronic gastrointestinal complaints or disorders.

The Board acknowledges that the May 2010 VA examiner found that the appellant had irritable bowel syndrome which was related to her active service.  According to the VA examiner, the diagnosis was based on the appellant's report of a diagnosis of irritable bowel syndrome, a negative abdominal x-ray in service, and the appellant's report of vague symptoms.  The VA examiner noted that the appellant was provided with an x-ray in service upon complaints of abdominal pain, and that a normal abdominal x-ray with vague abdominal symptomatology can be indicative of irritable bowel syndrome.  However, the Board observes that the VA examiner relied upon the appellant's report of abdominal pain in service and the notation of abdominal pain on the x-ray report, but did not review the corresponding treatment record from July 1974.  The corresponding treatment note showed that the appellant's complaints of abdominal pain were related to her being hit in the stomach while playing volleyball and not gastrointestinal distress or a gastrointestinal disorder; there were no gastrointestinal complaints, treatment, or diagnoses in service.   

Moreover, the Board points out that there appears to be no basis for the diagnosis of irritable bowel syndrome beyond the appellant's report of such a diagnosis; no such diagnosis is reflected in her post-service treatment records.  Likewise, as previously noted, there is nothing in the appellant's treatment records, prior to the date of claim, wherein the appellant asserted that her gastrointestinal complaints were related to her active service.  Thus, the opinion provided by the May 2010 VA examiner lacks probative value.  The Board is not bound to accept medical opinions that are based on a history that is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

To the extent that there are lay opinions, including the testimony of the appellant, linking the appellant's claimed gastrointestinal disorder to her service, the Board finds that the probative value of the appellant's general lay assertions are outweighed by the clinical evidence of record which does not demonstrate that the appellant's claimed gastrointestinal disorder is related to her service.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of a gastrointestinal disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



ORDER

Entitlement to service connection for a skin disorder is denied.

Entitlement to service connection for a gastrointestinal disorder is denied.


REMAND

The appellant asserts that she has migraine headaches, intervertebral disc syndrome of the cervical and thoracolumbar spines, a gynecological disorder, multiple sclerosis, and a disorder manifested by tics of the arms and legs related to her active service.  The Board acknowledges that the appellant was provided a VA examination with regard to these claims in May 2010.  However, the May 2010 VA examination is insufficient.  

In this regard, the Board observes that the report indicates that the VA examiner provided a diagnosis of intervertebral disc syndrome of the cervical and thoracolumbar spines, but declined to provide an etiology opinion because the examiner did not see any complaints of neck pain or a back injury in service; however, the appellant's service treatment records reflect a complaint of neck pain, as well as a report of being hit in the back, on separate occasions in July 1974.  Likewise, the VA examiner noted the appellant's report of a hysterectomy but declined to provide an opinion as to whether the appellant's gynecological disorder, status-post hysterectomy, was related to the appellant's gynecological complaints in service, including an abnormal pap smear and heavy menstrual bleeding, because there was no record of the hysterectomy in the electronic claims file.  However, the electronic claims file reflects that treatment records from Kaiser Foundation Hospitals have been associated with the file and that these records show that the appellant underwent a laparoscopy in November 1979 for pelvic pain secondary to adhesions and a hysterectomy in January 1980; the treatment records include operative reports.  

Additionally, the VA examiner provided a diagnosis of peripheral neuropathy of the upper and lower extremities based on a sensory examination.  Nonetheless, the VA examiner did not discuss the etiology of the peripheral neuropathy of the left lower extremity, nor discuss whether the appellant's claimed tics of the arms and legs was part and parcel of peripheral neuropathy, or a separate disorder; there was no mention of the claimed disorder manifested by tics of the arms and legs whatsoever. 
Similarly, the VA examiner noted that the appellant had been diagnosed with multiple sclerosis, and attributed her complaints of joint pain to her multiple sclerosis, but did not provide an etiology opinion. 

Accordingly, the Board finds that the appellant should be afforded a new VA examination regarding the claims for service connection of intervertebral disc disease of the cervical and thoracolumbar spine, peripheral neuropathy of the left lower extremity, a gynecological disorder, multiple sclerosis, and a disorder manifested by tics of the arms and legs.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board also notes that the appellant has not been afforded a VA examination as to her claim for service connection of migraine headaches.  The appellant asserts that her current headaches are related to her treatment for headaches in service; a July 1974 treatment record reflects complaints of a headache.  Accordingly, the Board finds that the appellant should be afforded a VA examination regarding the claim for service connection of migraine headaches.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

The Board acknowledges that the appellant's treating physician, Dr. S, provided an opinion which states that the appellant's migraine headaches, multiple sclerosis, and gynecological disorder are related to her military service, but did not provide a rationale for his opinion.  As such, this opinion is also insufficient.  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records related to the appellant's claims of service connection for on appeal since July 2009 should be associated with the appellant's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the appellant's VA treatment records since July 2009, if any, associated with the claims on appeal.

2.  The appellant should be afforded a VA spine examination to determine the nature and etiology of any intervertebral disc disease of the cervical and thoracolumbar spines that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current intervertebral disc disease of the cervical and thoracolumbar spines is related to any event or injury during service, including her being hit in the back by a volleyball in July 1974.   

The examiner is advised that the appellant is competent to report symptoms, treatment, and diagnoses and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale should accompany each opinion.

3.  The appellant should be afforded a VA neurology examination to determine the nature and etiology of any peripheral neuropathy of the upper and lower extremities, multiple sclerosis, migraine headaches, and tics of the arms and legs that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current peripheral neuropathy of the upper and lower extremities, multiple sclerosis, migraine headaches, and tics of the arms and legs is related to any event or injury during service.  

The examiner is advised that the appellant is competent to report symptoms, treatment, and diagnoses and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale should accompany each opinion provided.

4.  The appellant should be afforded a VA gynecological examination to determine the nature and etiology of any gynecological disorder, status-post hysterectomy, which may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any gynecological disorder, status-post hysterectomy, is related to any event or injury during service, including an abnormal pap smear and abnormal menstrual bleeding in August 1974.

The examiner is advised that the appellant is competent to report symptoms, treatment, and diagnoses and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale should accompany each opinion

5.  After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record.   If any of the benefits sought remain denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


